DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/EP2017/075849 filed 10/10/2017 which claims foreign priority to EPO Application No. 16306334.0 filed 10/10/2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of claims of group III (i.e. claims 11-14: which are directed to marker(s) within the Sm1 locus defined by Wa_c6957_32 and Excalibur_c1787_1301 and linked to Sm1 resistance; or markers consisting of SEQ ID NOS: 9-22; AND method(s) for identifying a plant resistant to Orange wheat blossom midge (OWBM) pest compared to a plant lacking a nucleotide sequence encoding for a protein conferring resistance to Orange wheat blossom midge (OWBM) pest, said method(s) comprising a step of identifying the presence of resistance alleles and/or absence of susceptible alleles of a marker within the Sm1 locus) in the reply filed on 11/07/2022 is acknowledged. 

The traversal is on the ground(s) that the restriction is not proper since there is no serious burden on the Examiner to examine all the claims of groups I-VII together, since the groups share a common technical feature of nucleic acids encoding Sm1 resistance to OWBM, and in fact, claims 13-14 are listed as belonging to both Groups I and III.

Applicant’s arguments have been considered but are not found to be persuasive because: 
the application is a national stage application and, as such, burden is not a consideration. 
Instead, unity of invention is considered with respect to the presence or absence of a special technical feature linking the inventions. 
Furthermore, as provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or(2) A product and process of use of said product; or(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or(4) A process and an apparatus or means specifically designed for carrying out the said process; or(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Each group selected from groups I-VII represent one distinct category of claims considered to have unity of invention within the invention, in a similar manner as provided in (1)-(5) above (e.g. products and methods having unity of invention are categorized together as one distinct group). 

Overall though, claims 1-20 are categorized into seven different groups or categories that lack a shared common technical feature between them; or i.e. groups I-VII lack the shared technical feature of “nucleic acids encoding Sm1 resistance to OWBM”, as Applicant have argued. 

For example: 
Group I and Group II lack unity of invention because of the following:
Group I comprise claims 1, 3-10, and 20, which are genus claims, broadly directed to nucleic acids encoding for proteins conferring resistance to OWBM (e.g. nucleic acids comprising SEQ ID NO: 1 (8,139 bp); nucleic acids comprising SEQ ID NO: 2 (4,308 bp); nucleic acids comprising SEQ ID NO: 4 (10,607 bp); nucleic acids comprising SEQ ID NO: 1 (6,912 bp)) and broadly encompassing a variety of constructs comprising said nucleic acids thereof; while Group II comprising claim 2, correspond to a genus claim that is broadly directed to an isolated amino acid sequences encoded by the nucleic acids claimed in claim 1. 
. 
The limitation “encoding Sm1 resistance to OWBM”, that Applicant argues is a shared technical feature, is not a limitation recited in claims 1, 3-10 and 20 of group 1 or a limitation recited in claim 2. 

Specifically, claims 1, 3-10 and 20 do not establish any relationship between nucleic acids encoding for proteins conferring resistance to OWBM, and the nucleic acids encoding Sm1 resistance to OWBM (e.g. nucleic acids comprising SEQ ID NOS: 9 (92 bp) or nucleic acids comprising SEQ ID NO: 13 (94 bp): see Table 1A of pg 16 of the specification). 
The specification discloses embodiments of resistance allele markers within Sm1 locus in Table 1A on page 16 of the specification (see the 92 bp SEQ ID NO: 9 and the 94 bp SEQ ID NO: 13).
After comparison of SEQ ID NO: 9 or 13 to anyone of the nucleotide sequence consisting of SEQ ID NO: 1, 2, 4 or 5 recited in claim 1, the Office could not establish any degree of homology between SEQ ID NO: 9 or 13 to nucleotide sequence recited in claim 1.
Accordingly, “nucleic acids encoding Sm1 resistance to OWBM” is NOT a feature necessarily present in claims 1, 3-10, and 20 of group I.
If Applicant intends SEQ ID NOS: 1, 2, 4 and 5 as representative of nucleic acids encoding for Sm1 resistance to OWBM, the instant claims (e.g. claim 1) should be amended as applicable to make this distinction transparent.

Concerning claims 13-14 of group I which have not been addressed above:
Claims 13-14 are provided into both groups I and III, because the methods of claims 13-14 recite two distinct/two alternative instances, wherein only one instance appear to be required at a time.
Specifically, step (b) of claim 13 recites the limitation “(b) identifying the presence of the nucleic acid of claim 1 or the presence of resistant alleles and/or the absence of susceptible alleles of a marker within the Sm1 locus”. 
Based on the underlined word “or”, anyone of two instances recited by step (b) may be applied to identify an OWBM resistant plant.

In a first instance, claims 13-14 require a step of identifying the presence of the nucleic acid of claim 1 of an OWBM resistant plant compared to a plant lacking nucleic acid 1. 
This first instance is grouped into group I as a method of using the nucleic acid products of claim 1.

In the second instance, claims 13-14 require a step of identifying the presence of resistant alleles and/or the absence of susceptible alleles of a marker within the Sm1 locus. 
This second instance is grouped into group III as methods related to detecting SNP containing alleles within a Sm1 locus.

The Examiner continue asserts that the groups together lack a unity of invention for the following reason(s):
While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and constructs comprising the(se) specific nucleotide sequences and/or methods comprising generating a transgenic plant containing a nucleic construct having a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell; and/or methods of identifying the transgenic plant comprising a specific nucleotide sequence as recited in claim 1, 
the claims of group II (claim 2) is/are directed to specific amino acid sequences suitable for conferring resistance to OWBM pest.
Although the products of group I and II are related, they are materially different products with distinct properties and characteristics. Accordingly, it is clear that Groups I and II lack unity of invention.

While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and products comprising the(se) specific nucleotide sequences of claim 1, and/or methods for identifying the(se) specific nucleotide sequences or identifying various constructs comprising specific nucleotide sequences, 
the claims of group III (claims 11-12, 13-14) are directed to marker(s) within the Sm1 locus, defined by Wa_c6957_32 and Excalibur_c1787_1301 marker and linked to Sm1 resistance; and/or methods comprising identifying the presence of resistant alleles and/or the absence of susceptible alleles of a marker within the Sm1 locus.
The products of group I and III are not directed to identical nucleic acids or constructs comprising identical nucleic acids.
The methods of group I versus III do not include overlapping method steps and are designed to achieve completely different objectives. Accordingly, it is clear that Groups I and III lack unity of invention

While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and products comprising the(se) specific nucleotide sequences, and/or 
methods of conferring or improving resistance to OWBM in a plant by generating a transgenic plant containing a nucleic construct comprising a specific nucleotide sequence as recited in claim 1, said nucleotide sequence being cloned downstream of a heterologous promoter functional in a plant cell; and/or 
methods of identifying the transgenic plant comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell, 

the claims of group IV (claims 15-16) are directed to methods for introgressing Sm1 resistance. 
The methods of group I versus IV do not include any overlapping method steps and are designed to achieve completely different objectives. Accordingly, it is clear that Groups I and IV lack unity of invention.

While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and products comprising the(se) specific nucleotide sequences, and/or methods of conferring or improving resistance to OWBM in a plant by generating a transgenic plant containing a nucleic construct comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell; and/or methods of identifying the transgenic plant comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell, 
the claims of group V (claim 17) is directed to methods for identifying and isolating orthologs of the RGA1 or RGA2 genes encoding respectively for SEQ ID NO:3 and SEQ ID NO:6, comprising the step of contacting SEQ ID NO: 7 or SEQ ID NO: 8 as a probe with a plant genome.

The methods of group I vs V do not include overlapping method steps and are designed to achieve completely different objectives i.e. detection of specific nucleotide sequences versus detection of RGA1 and RGA2 gene orthologs using probes consisting of SEQ ID NO: 3 or 4. Accordingly, it is clear that Groups I and V lack unity of invention.

While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and products comprising the(se) specific nucleotide sequences, and/or methods of conferring or improving resistance to OWBM in a plant by generating a transgenic plant containing a nucleic construct comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell; and/or methods of identifying the transgenic plant comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell, 
the claims of group VI (claim 18) is directed to methods of screening for identifying a ligand peptide interacting with a protein conferring resistance to OWBM pest.
The two methods do not include overlapping method steps and are designed to achieve completely different objectives, e.g. detection of specific nucleotides sequences versus detection of ligand peptide(s). Accordingly, it is clear that Groups I and VI lack unity of invention.

While the claims 1, 3-10, 13-14, 20 of group I are directed to specific nucleotide sequences suitable for conferring resistance to OWBM pest and products comprising the(se) specific nucleotide sequences, and/or methods of conferring or improving resistance to OWBM in a plant by generating a transgenic plant containing a nucleic construct comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell; and/or methods of identifying the transgenic plant comprising a specific nucleotide sequence as recited in claim 1, said sequence being cloned downstream of a heterologous promoter functional in a plant cell, 
the claims of group VII (claim 19) is directed to methods for modifying the nucleic acid to improve the function of the protein encoded by said nucleic acid and improve the resistance to Orange wheat blossom midge (OWBM) pest. 
The two methods do not include overlapping method steps and are designed to achieve completely different objectives i.e. detection of specific nucleotide sequences versus modification of specific nucleotide sequences for a favorable outcome of improvement of OWBM pest resistance. Accordingly, it is clear that Groups I and VII lack unity of invention.

Even though search is not a consideration for national stage applications, the search and examinations of the claims of all the indicated group/categories is indeed burdensome.
The search and examination for all the claims of the instant application is not co-extensive, thus, burdensome. 
For example, the isolated nucleic acids of Group I are a broad genus of nucleic acids that are structurally different in nucleotide sequence(s) and/or length(s) (e.g. nucleic acids comprising SEQ ID NO: 1, 2, 4, 5) from the marker nucleic acids of group III (sequences consisting SEQ ID NO: 9 or 10 or SEQ ID NO: 13 or 14). 
Furthermore, each group have distinct methods that are unrelated and do not have overlapping steps in common with other groups and thus, the searches of the methods would require searches in areas of the art that are unrelated e.g. the methods of conferring resistance to OWBM resistance in a plant of group I is distinct from and do not have overlapping steps in common with the methods for identifying and isolating orthologs of the RGA1 or RGA2 genes encoding respectively for SEQ ID NO:3 and SEQ ID NO:6 of group V; or with the methods for modifying the nucleic acid of claim 1 to improve the function of the protein encoded by said nucleic acid and improve the resistance to OWBM of group VII.

The restriction requirement of 06/16/2022 is still deemed proper in view of the response above.
Since the requirement is still deemed proper, it is made FINAL.

Concerning the Species election requirement of the Restriction paper mailed 06/16/2022 
Applicant elects species group A: 
nucleotides for encoding the amino acid sequence SEQ ID NO: 3 or 6 and/or a fragment of the(se) nucleotides. 

A telephonic interview was placed on 11/29/2022 for further election of two nucleic acid sequence that specifically encode SEQ ID NO: 3 and SEQ ID NO: 6 and Applicant elects SEQ ID NO: 2 (4,308 bp) and 5 (6,912 bp) respectively.

Withdrawn claim(s) 
Claims 1-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/07/2022.

Status of the claims
Claims 1-20 are pending. Claims 11-14 are currently under examination.

Specification
The specification is objected for the following: the specification contains an embedded hyperlink and/or other form of browser-executable code on page 2, lines 9-11 within the paragraph entitled “Chemical control of OWBM” and on page 7, 5th para and pg 22, 3rd paragraph and pg 27, 1st paragraph of section entitled “Example 5: Identification of genomic regions that have promoter motifs for RGA 1 and RGA 2 genes” and pg 29, Anon et al.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

The specification is also objected for the following. 
The last line of page 21 of the specification indicates that the “Excalibur_c1787_1301 marker is depicted in SEQ ID NO: 10”, yet Table 1A of the specification, on page 16, identifies SEQ ID NO: 10 as the Wa_c6957_32 marker and lists SEQ ID NO: 12 instead as the Excalibur_c1787_1301 marker. 
The nucleotide sequences consisting SEQ ID NO: 10 nor SEQ ID NO: 12 are not identical or homologous. 
A typographical error must exist on either the last line of page 21 of the specification or within Table 1A of page 16 of the specification since the Excalibur_c1787_1301 marker cannot be both SEQ ID NO: 10 and SEQ ID NO: 12. 
Appropriate correction/clarification of the specification is required, particularly since claim 12 recites the limitation “Excalibur_c1787_1301 marker” and it is unclear whether this limitation of claim 12 refers to SEQ ID NO: 10 or SEQ ID NO: 12.

The specification is objected to because of one or more sequences disclosed Table 1A of page 16 of the specification have a discrepancy in the name(s) provided in the sequence listing as compared with their naming in Table 1A of page 16 of the specification. 

Table 1A provides the Wa_c6957_32 marker as both SEQ ID NO: 9 and SEQ ID NO: 10. 
In contrast to Table 1A, the sequence listing identifies SEQ ID NO: 9 as Marker Wa_c6957_32R and SEQ ID NO: 10 as Marker Wa_c6957_32S (distinctively named). 

Appropriate correction of Table 1A is needed so that the names and sequences identifiers provided in Table 1A are matched correctly to the same names and sequence identifier of the sequence listing.

Claim Objections
Claim 13 depends on one or more limitations from claim 1. Claim 1 objected to because of the following informalities. Claim 1 recites the limitation of “at least one of the group consisting of a) group 1: i…,  ii…., iii. …, iv….or v…., and b. group 2. 
Please provide a consistent numbering system/style throughout claim 1 as a whole (for example recite either (a) group 1 and (b) group; or (a.) group…, and (b.) group 2);
Please recite a concluding comma in claim 1, (a), (iv).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitations “Wa_c6957_32 and Excalibur_c1787_1301 marker” and “linked to Sm1 resistance”. 
The specification on page 16 in Table 1A discloses two distinct marker SNP sequences named Wa_c6957_32 (SEQ ID NO: 9 and SEQ ID NO: 10).
Claim 11 is rejected as lacking clarity since it is not known whether the limitation “Marker Wa_c6957_32” intends the Marker Wa_c6957_32R (SEQ ID NO: 9); or Marker Wa_c6957_32S (SEQ ID NO: 10). 

Claims 12 and 14 each recite the limitation “Table 1”. 
However, the specification on page 16-17 teaches Table 1A and Table 1B. 
Claims 12 and 14 lack clarity, and are thus indefinite because of the limitation “Table 1” since it is not clear whether the claimed marker of claim 12 intends a sequence from Table 1A; or from Table 1B.
Applicant is reminded that according to MPEP 2173.05(s), incorporation by reference to a specific figure or table "is only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”. 
To obviated the rejection, Applicant is advised to recite any/all of the specific sequences from SEQ ID NOS: 9-30 that are intended to be claimed in claim 12 and claim 14.

Claim 11 is drawn to a marker sequence within the Sm1 locus defined by Wa_c6957_32 and Excalibur_c1787_1301 marker and linked to Sm1 resistance. 
Although the specification on page 18, lines 1-9, discloses that “marker linked to Sm1 resistance” show a DNA polymorphism between a resistant plant and a susceptible plant; or are markers amplifying a DNA region from the resistant plant, which is absent in the susceptible plant, the specification do not provide a clear definition for the limitation “defined by”. 
Claim 11 is not clearly drawn to any specific plant nucleic acid. The scope of marker sequences encompassed by the limitation of marker sequence within the Sm1 locus defined by Wa_c6957_32 (SEQ ID NO: 9 or 10) and Excalibur_c1787_1301 marker (SEQ ID NO: 12) is not readily ascertainable, thus claim 11 is rejected as being indefinite.
Claim 12 is further rejected as being dependent from claim 11.

Claim 12 is again rejected as being indefinite because of the limitation “a marker sequence as listed in Table 1”. 
Table 1A on page 16 of the specification lists markers of resistant allele (SEQ ID NO: 9, 11, 13, 15, 17, 19, 21) and markers of susceptible allele (SEQ ID NO: 10, 12, 14, 16, 18, 20, 22) while Table 1B on page 17, discloses SEQ ID NOS: 23-30.
Concerning SEQ ID NOS: 9-22, all of these sequences show a DNA polymorphism between a resistant plant and a susceptible plant so it is unclear how to select the sequences linked to Sm1 resistance from SEQ ID NO: 9-22, but the specification did not further disclose any one of SEQ ID NO: 9-22 as a marker amplifying a DNA region from the resistant plant, which is absent in the susceptible plant.
 Accordingly, claim 12 is construed as lacking clarity since it is not known which of the nucleotide sequences provided in Table 1A are intended for claim 12 as a marker being linked to Sm1 resistance.

Concerning SEQ ID NOS: 23-30 disclosed in Table 1B on page 17, it is not clear which markers from SEQ ID NOS 23-30 of Table 1B are useful for amplifying a DNA region from the resistant plant, which is absent in the susceptible plant.
The instant SEQ ID NO: 23, 24, 25, 26 are each capable of specifically hybridizing to the instant SEQ ID NO: 1 and SEQ ID NO: 2, but not the instant SEQ ID NO: 4 or 5.
The instant SEQ ID NO: 27, 28, 29 and 30 are each capable of specifically hybridizing to the instant SEQ ID NO: 4 and SEQ ID NO: 5, but not the instant SEQ ID NO: 1 or 2.
Neither the specification nor the instant claims 10-14 make clear whether the instant SEQ ID NO: 1, 2, 4 and 5 or the instant SEQ 23-30 are DNA sequences found in only nucleic acids of OWBM resistant plant, and not in nucleic acids of OWBM susceptible plant.
 
Applicant is advised to recite any/all of the specific sequences selected from SEQ ID NOS: 9-30 that are intended to be claimed in claim 12.

Claim 14 is rejected as being indefinite because of the limitation “wherein the resistant alleles are the sequences as listed in Table 1”. 
The specification discloses two tables, i.e. 1A and 1B on pages 16 and 17 making it unclear whether “Table 1” as recited by claim 14 intends to claim the resistant marker sequences consisting of SEQ ID NO: 9, 11, 13, 15, 21 disclosed in Table 1A or one or more of SEQ ID NO: 23-30 of Table 1B. 
It is further noted here that the instant SEQ ID NO: 15 is 100% identical to and indistinguishable from the instant SEQ ID NO: 17 and 19.
In any case, to comply with MPEP 2173.05(s), which states that incorporation by reference to a specific figure or table "is only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim”, Applicant is advised to recite any/all of the specific sequences from SEQ ID NO: 9, 11, 13, 15, 21 or  anyone or more of SEQ ID NO: 23-30 that are intended to be claimed in claim 14 as the resistant allele marker sequences.


The preamble of claim 13 recites “a method for identifying a plant resistant to OWBM compared to a plant lacking the nucleic acid of claim 1 wherein the method is comprising the steps of”.
The preamble of claim 13 lacks clarity and renders claim 13 indefinite because while the preamble directs the identification of a plant resistant to OWBM, it is unclear and unknown whether the preamble of claim 13 also directs an identification of a plant lacking nucleic acid of claim 1 in order to compare and distinguish plant(s) resistant to OWBM. 


Claim 13 is indefinite and confusing because it is not clear from either the preamble of claim 13; or any of the steps recited by claim 13, whether or not the instant plant lacking the nucleic acid of claim 1, is the same as an OWBM susceptible plant.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.
While the preamble of claim 13 is directed to “a method for identifying a plant resistant to OWBM compared to a plant lacking the nucleic acid of claim 1 wherein the method is comprising the steps of”. 
The first step (a) of claim 13, directed to isolating DNA genomic sequence or RNA nucleic acid omits a critical element since step(a) of claim 13 fails to indicate/recite the origin/source of the isolated nucleic acids (i.e. whether the DNA or RNA are to be isolated from a plant resistant to OWBM and a plant lacking the nucleic acid of claim 1; or from a test plant and a plant resistant to OWBM; or from a test plant and a plant lacking the nucleic acid of claim 1; or from just any test plants). 
Step (a) lacks clarity as well as clarity of scope since step(a) does not clearly set forth how the ordinary skilled artisan is to execute the DNA/RNA isolating step (a).

Further, claim 13 is indefinite as it omits another element. It is not known which nucleotide sequences of the numerous nucleotide sequence(s) recited in claim 1 should be detected as being present within the genomic DNA sequence or in an RNA nucleic acid of a plant, so as to indicate/distinguish an OWBM resistant plant. 
It is unclear whether or not step (b) of claim 13, further directs the ordinary skilled artisan to indicate/distinguish that a OWBM susceptible plant is present after a comparison step as recited by the preamble of claim 13 is practiced.

Claim 13 is indefinite for reciting certain sequences claimed in claim 1. The structures or nucleotide sequences of the nucleic acids of claim 1,(a), iii; or by claim 1,(b),iii; are unclear and indefinite.
For instance, the nucleic acid of claim 1(a) (iii), is drawn to:
“a nucleic acid encoding an amino-acid sequence comprising at least one CC motif, one NBSARC motif and one LRR motif and wherein the sequence of the LRR motif is having at least 82% identity with the nucleic acid fragment as depicted in SEQ ID NO: 8”.

The underlined phrase “as depicted in” within the limitations of claim 1,(a), iii; or by claim 1,(b),iii above, render claim 13, indefinite since the scope of the phrase “depicted in” is unclear. 
In the case of the nucleic acids as claimed in claim 1(a) (iii) and claim 1,(b),iii, it simply is not known whether the percent identity that is being claimed is to the full length of SEQ ID NO: 8 (968 bp); or to a partial nucleotide sequence of SEQ ID NO: 8. 
Typically, the conventional U.S. claim language such as “comprising” or “consisting of” is suggested in place of the phrase “as depicted in” of the limitation to maintain clarity of the scope of the claimed sequences of claim 1,(a), iii; and claim 1,(b),iii.
However, because there is also a lack of clarity in the limitation “the sequence of the LRR motif is having at least 82% identity”, which broadens the scope of the nucleotide sequence of the LRR motif, making its metes and bounds unclear, it is suggested that the “having” limitation be deleted and “the limitation “82% identity with the nucleic acid fragment” be amended to “82% identical to SEQ ID NO: 8”.


Claim 13 is indefinite as claim 13 encompass nucleic acids comprising a nucleotide having of the following limitation of claim 1,(a),(v) and claim 1,(b),(v), respectively:
“a nucleic fragment of (b) iv as depicted in SEQ ID NO: 8”;
“a nucleic fragment of (a) iv as depicted in SEQ ID NO: 8”.

These nucleic acids are indefinite because of the underlined terms of “b(iv) as depicted in” and “a(iv) as depicted in” which lack clarity. 
In the case of the nucleic acids as claimed in claim 1,(a),(v) and claim 1,(b),v, it is suggested that conventional U.S. claim language such as “comprising” or “consisting of” be used in place of the phrases “of (a) iv as depicted in”  and “of (b) iv as depicted in” of the limitation to maintain clarity of the scope. 


Claim 13 recites the limitation in step (b) of “the nucleic acid of claim 1”.  The concluding period in the limitation “fragment of a) iv.”, as recited by claim 1,(b),(v) should be deleted as it is unclear whether or not to read the limitation of claim 13 beyond this period.


Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".

Claim 11 recites the limitation of “a marker within the Sm1 locus defined by Wa_c6957_32 and Excalibur_c1787_1301 marker and linked to Sm1 resistance”.
The specification do not disclose any limiting definition for the limitation “defined by Wa_c6957_32 marker or Excalibur_c1787_1301 marker”.

For the purpose of search and examination, claim 11 has been construed as being directed to a marker sequence within the Sm1 locus of a plant nucleic acid, wherein the Sm1 locus is a nucleic acid region bounded between a marker sequence consisting SEQ ID NO: 9 or 10 and a marker sequence consisting SEQ ID NO: 12.

Claim 13 recites the limitation “a) isolating DNA genomic sequence or RNA nucleic acid”, which is construed as referring to a) isolating DNA genomic sequence or RNA nucleic acid from a sample obtained from a plant resistant to OWBM and DNA genomic sequence or RNA nucleic acid from a sample obtained from a plant susceptible to OWBM.

Claim 13 recites the limitation “the nucleic acid of claim 1”.
Applicant’s specification discloses a first wheat plant protein that can confer resistance OWBM pest as having the 1435 amino acid sequence, said amino acid sequence consisting SEQ ID NO: 3 and encoded by the 4,308 bp RGA1 gene consisting SEQ ID NO 2.
 Applicant’s specification further discloses a second wheat plant protein that can confer resistance OWBM pest as having the 2,303 amino acid sequence consisting SEQ ID NO: 6, said amino acid sequence being encoded by the 6,912 bp RGA1 gene consisting SEQ ID NO 5.

For the purpose of search and examination, “the nucleic acid of claim 1” has been construed as referring to a nucleic acid comprising any one of SEQ ID NO: 1, 2, 4, 5 or 7 or 8; or 
is a nucleic acid comprising a nucleotide sequence consisting at least 82% sequence identity to the full length of SEQ ID NO: 8; or is a nucleic acid comprising a LRR motif consisting of a nucleotide sequence that is at least 82% identical to the full length of SEQ ID NO: 8;
or is a nucleic acid comprising a nucleotide sequence consisting at least 78% sequence identity to the full length of SEQ ID NO: 7; or is a nucleic acid comprising a LRR motif consisting of a nucleotide sequence that is at least 78% identical to the full length of SEQ ID NO: 7.

The limitations recited in claim 1,(a),(iv) and claim (1),(b),(iv)  are directed to fragments of SEQ ID NO: 1, 2, 4 and 5, as well as many nucleotide fragments that haven’t be shown to be capable of encoding any plant protein that can confer resistance OWBM pest.

The fragments disclosed by the specification are as follows:
Fragments of the 8,139 bp nucleotide sequence consisting SEQ ID NO: 1
The 1,173 bp SEQ ID NO: 7 is identical to SEQ ID NO: 1 at nucleotides 3,109 - 4,282. 
The 16 bp SEQ ID NO: 23 is identical to SEQ ID NO: 1 at nucleotides 4,724 - 4,739.
The 20 bp SEQ ID NO: 24 is identical to SEQ ID NO: 1 at nucleotides 4,778 - 4,759.
The 16 bp SEQ ID NO: 25 is identical to SEQ ID NO: 1 at nucleotides 4,742 - 4,757.
The 55 bp SEQ ID NO: 26 is identical to SEQ ID NO: 1 at nucleotides 4,724 - 4,778.

Fragments of the 4,308 bp nucleotide sequence consisting SEQ ID NO: 2
The 1,173 bp SEQ ID NO: 7 is identical to SEQ ID NO: 2 at nucleotides 1,795 – 2,967. 
The 16 bp SEQ ID NO: 23 is identical to SEQ ID NO: 2 at nucleotides 3,279 - 3,294.
The 20 bp SEQ ID NO: 24 is identical to SEQ ID NO: 2 at nucleotides 3,333 – 3,314.
The 16 bp SEQ ID NO: 25 is identical to SEQ ID NO: 2 at nucleotides 3,297 – 3,312.
The 55 bp SEQ ID NO: 26 is identical to SEQ ID NO: 2 at nucleotides 3,279 - 3,333.

Fragments of the 10,607 bp nucleotide sequence consisting SEQ ID NO: 4
The 968 bp SEQ ID NO: 8 is identical to SEQ ID NO: 4 at nucleotides 1,795 – 2,967. 
The 215 bp SEQ ID NO: 11 is nearly identical/has one SNP to SEQ ID NO: 4 at nucleotides 10,340 – 10,554.
The 215 bp SEQ ID NO: 12 is identical to SEQ ID NO: 4 at nucleotides 10,340 – 10,554.
The 176 bp SEQ ID NO: 15, 17, 19 are nearly identical to SEQ ID NO: 4 at nucleotides 3,572 – 3,397, but has one SNP.
The 144 bp SEQ ID NO: 21, 22 are identical to SEQ ID NO: 4 at nucleotides 9,782 - 9,925.
The 19 bp SEQ ID NO: 27 is identical to SEQ ID NO: 4 at nucleotides 3,273 – 3,291.
The 21 bp SEQ ID NO: 28 is identical to SEQ ID NO: 4 at nucleotides 3,329 – 3,309.
The 15 bp SEQ ID NO: 29 is identical to SEQ ID NO: 4 at nucleotides 3,293 – 3,307.
The 57 bp SEQ ID NO: 30 is identical to SEQ ID NO: 4 at nucleotides 3,273 – 3,329.

Fragments of the 6,912 bp nucleotide sequence consisting SEQ ID NO: 5
The 215 bp SEQ ID NO: 11 is nearly identical to SEQ ID NO: 5 at nucleotides 6,645 – 6,859, but has one SNP.
The 215 bp SEQ ID NO: 12 is identical to SEQ ID NO: 5 at nucleotides 6,645 – 6,859.
A 158 bp fragment of the 176 bp SEQ ID NO: 15, 17, 19 are identical to SEQ ID NO: 5 at nucleotides 2,985 – 2,828.
A 94 bp fragment of the 144 bp SEQ ID NO: 22 is nearly identical to SEQ ID NO: 5 at nucleotides 6,276 – 6,370, but has one SNP.
The 19 bp SEQ ID NO: 27 is identical to SEQ ID NO: 5 at nucleotides 2,704 – 2,722.
The 21 bp SEQ ID NO: 28 is identical to SEQ ID NO: 5 at nucleotides 2,760 – 2,740.
The 15 bp SEQ ID NO: 29 is identical to SEQ ID NO: 5 at nucleotides 2,724 – 2,738.
The 57 bp SEQ ID NO: 30 is identical to SEQ ID NO: 5 at nucleotides 2,704 – 2,760.


Claim 13 is directed to a method for identifying a plant resistant to OWBM compared to a plant lacking the nucleic acid of claim 1. Claim 13 is construed NOT as depending from claim 1, but rather as referring to a subject matter of claim 1. Claim 13 is distinct from claim 1, as claim 13 is directed to methods that use products whose structures are disclosed by claim 1.

Claim 13 recites the limitation “resistant alleles and/or the absence of susceptible alleles of a marker within the Sm1 locus”.
this limitation of claim 13 is construed as referring to the resistant allele markers within the Sm1 locus consisting SEQ ID NO: 9, 11, 13, 15 or 21 and the absence of the susceptible allele markers within the Sm1 locus consisting SEQ ID NO: 10, 12, 14, 16 or 22.

Claim 14 recites the limitation “the resistant alleles are the sequences as listed in Table 1”.
For the purpose of search and examination, the limitation “the resistant alleles …sequences listed ..in Table 1”, are construed as referring to “the resistant alleles marker consists of SEQ ID NO: 9, 11, 13, 15 or 21”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 13 recites the limitation “identifying the presence of the nucleic acid of claim 1” while claim 1 is directed to an isolated nucleic acid encoding for a protein conferring resistance to OWBM, wherein the nucleic acid comprises a fragment of any of the nucleic acid of i), ii) or iii);
wherein: 
i) a nucleic acid comprising SEQ ID NO:1 or 2 or 4 or 5, or
ii) a nucleic acid encoding an amino acid sequence comprising SEQ ID NO:3 or SEQ ID NO: 6, or
iii) a nucleic acid encoding an amino acid sequence comprising at least one CC motif, one NBS-ARC motif and one LRR motif, and wherein the sequence of the LRR motif is having at least 82 % identity with the nucleic acid fragment as depicted in SEQ ID NO:8, or wherein the sequence of the LRR motif is having at least 78% identity with the nucleic acid fragment as depicted in SEQ ID NO:7.

Claim 1 is drawn to a genus of fragment sequences derived from the sequences recited in (i), (ii) or (iii). 
While the specification disclose specific fragments that are derived from SEQ ID NO: 1 or 2 (i.e. the instant SEQ ID NO: 7, 23, 24, 25 or 26), and specific fragments that are derived from SEQ ID NO: 4 or 5 (i.e. the instant SEQ ID NO: 8, 11 or 12, 15, 17, 19, 21, 22, 27,28, 29 or 30), 
the specification fails to disclose that:
any of these fragment sequences (i.e. the instant SEQ ID NO: 7, 8, 11, 15, 17, 19, 21, 22,23, 24, 25, 26, 27, 29 or 30) encode for a protein conferring resistance to OWBM;
or 
the specification also fails to disclose that any fragment of the nucleic acids of (i),(ii) or (iii) above, is suitable to encode for a protein conferring resistance to OWBM;

the specification does not disclose a common structure for the nucleotide sequence encoding for a protein conferring resistance to OWBM, this common structure being useful to identify all members including fragments that are encoding for a protein conferring resistance to OWBM. The specification and claim do not indicate what distinguishing common attributes or characteristics that identify members of the genus of nucleic acids encoding for a protein conferring resistance to OWBM are shared by the members of the genus of fragments comprising a sequence for encoding a protein conferring resistance to OWBM.

Claim 1 already encompass a broad genus of nucleic acids, i.e. nucleic acids comprising SEQ ID NO: 1, 2, 4, 5, 7 or 8 encoding for a protein conferring resistance to OWBM.

In view of reasons (a)-(c) directly above, the specification is construed as failing to satisfy the written description for an isolated nucleic acid encoding for a protein conferring resistance to OWBM, wherein the nucleic acid comprises a fragment of any of the nucleic acid of i), ii) or iii);
wherein: 
i) a nucleic acid comprising SEQ ID NO:1 or 2 or 4 or 5, or
ii) a nucleic acid encoding an amino acid sequence comprising SEQ ID NO:3 or SEQ ID NO: 6, or
iii) a nucleic acid encoding an amino acid sequence comprising at least one CC motif, one NBS-ARC motif and one LRR motif, and wherein the sequence of the LRR motif is having at least 82 % identity with the nucleic acid fragment as depicted in SEQ ID NO:8, or wherein the sequence of the LRR motif is having at least 78% identity with the nucleic acid fragment as depicted in SEQ ID NO:7.

One of ordinary skill in the art would reasonably conclude that the disclosure fails to provide a representative number of fragment species to describe the genus of fragments as recited in claim 1/claim 13. Thus, applicant was not in possession of the claimed genus.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon an analysis with respect to the claims as a whole, claim(s) 11-12 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are drawn to a composition of matter.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.	
Step 2A,  prong 1
	Claim 11 recites “a marker within the Sm1 locus defined by Wa_c6957_32 and Excalibur_c1787_1301 marker and linked to Sm1 resistance” while claim 12 recites “a marker of claim 11 as listed in Table 1”. 
With regard to step 2A, prong 1, claims 11-12 clearly recite a judicial exception because the claims 11-12 encompass naturally occurring nucleotide sequences/fragments; or the claimed marker sequence(s) of claims 11-12 are not materially distinct from naturally occurring nucleotide sequences/fragments since they possess no structural or functional differences relative naturally occurring sequences e.g. 
SEQ ID NO: 4 is the 10,607 bp wheat genomic sequence encoding RGA 2 protein (see specification, pg 6, lines 1-3),
SEQ ID NO: 9 is a naturally occurring SNP containing fragment that is a fragment of nucleotides 3,134,645 - nucleotide 3,134,736 of GenBank Accession No. LR877313s, 
SEQ ID NO: 10 is 100% identical to and indistinguishable from nucleotides 3,134,645 - nucleotide 3,134,736 of GenBank Accession No. LR877313s, 
SEQ ID NO: 7 is 100% identical to and indistinguishable from nucleotides 3,599,377 - nucleotide 3,598,205 of GenBank Accession No. LR877313s, 
SEQ ID NO: 15 is 100% identical to and indistinguishable from nucleotides 3,625,134 - nucleotide 3,624,959 of GenBank Accession No. LR877313s, 
SEQ ID NO: 12 is 100% identical to and indistinguishable from nucleotides 3,631,904 - nucleotide 3,632,118 of GenBank Accession No. LR877313s etc.

As discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244.

Step 2A,  prong 2
The judicial exception is not integrated into a practical application because claims 11-12 do not recite any additional elements such that are claims 11-12 amount to significantly more than the judicial exception. 
In view of the foregoing, claims 11-12 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Based upon an analysis with respect to the claims as a whole, claim(s) 13-14 do not recite something significantly more than a judicial exception. The rationale for this determination is explained below:
According to the Manual of Patent Examination Procedure (MPEP) sections 2103 through 2106.07(c), which now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), October 2019 Patent Eligibility Guidance Update (October 2019 Update), and the Berkheimer Memo, an initial two step analysis is required for determining statutory eligibility.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as claims 13-14 are directed towards a process.

Step 2
The Step 2 analysis is a two-part analysis, Step 2A and Step 2B.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea, while 
step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.	

Step 2A,  prong 1
	With regard to step 2A, prong 1, the claims are directed to a judicial exception because the claims rely on natural law (the presence of marker sequences within a Sm1 locus that correlate with plant resistance to OWBM pest).
	Specifically, Applicant has not invented the naturally occurring marker sequences that are associated with resistance to OWBM pest in OWBM resistant plants but instead, Applicant use conventional, well known methods to determine that they are these sequences are present in the nucleic acid of test plant samples.

Step 2A,  prong 2
	None of claims 13-14 recite any additional elements or step to apply or to integrate the judicially excluded natural law(s) and abstract idea(s) that are indicated above into a practical application.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception.
The DNA isolation step of claim 13 is a NOT practical application, but instead is a step that must be performed so as to arrive at, or realize the judicial exception (i.e. judicial exception being the naturally occurring relationship between specific marker sequences in plant nucleic acids and the presence of OWBM pest resistance for the plant having these specific marker sequences). 
Further, the DNA/RNA isolating step and the step of identifying a OWBM resistant plant and as well as a OWBM susceptible plant are recited at such a high level of generality that it adds nothing significantly more to the claims.
Accordingly, claims 13-14 do not recite any additional elements or steps beyond identifying/detecting the noted judicial exception and also do not recite additional elements/steps that serves to integrate the judicial exception into a practical application nor are they limitations that are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception.

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. 
 
None of claims 13-14 recite any additional elements that are sufficient to amount to significantly more than the judicial exception.
	In view of the foregoing, claims 13-14 are deemed as being directed to patent-ineligible subject matter.

Closest prior art references
The instant inventions are disclosed in the specification provided as US2020/0140497 (see para [0027]-[0045]). The invention provides nucleotide sequences consisting SEQ ID NO: 1, 2, 4, 5, 7, 9, 11 and 13, and nucleic acids encoding amino acid sequence SEQ ID NO: 3 or SEQ ID NO: 6 are disclosed as being markers linked to resistance to OWBM pest in cereal plant; and their use in distinct methods.

US2020/0140497 cites Thomas et al. (20050, Lamb et al. (2015) and Kassa et al. (2016) as related prior art (see para [0014]- [0016]).

The closest prior art references found by the Examiner are as follows.
Thomas et al. (2005, Molecular Breeding, 15(2), pp.183-192: cited on the IDS);
Randhawa et al., (2013, Plant Breeding, 132(5), pp.458-471: newly cited);
Ting Chen (May 2013, Doctoral dissertation, University of Saskatchewan: newly cited);
Sekhwal et al., (2015, International journal of molecular sciences, 16(8), pp.19248-19290: cited on the IDS);
Kassa et al., (Epub May 09, 2016, Theoretical and Applied Genetics, 129(8), pp.1507-1517: cited on the IDS);

Thomas et al., (2005)
Thomas et al. teach the Sm1 gene, common wheat (Triticum aestivum L.), confers resistance to orange wheat blossom midge (OWBM) (Sitodiplosis mosellana Gehin). As previously described, resistance was inherited as a single gene (Sm1) that expresses antibiotic properties (death or slowed development) against larvae of OWBM (abstract). 
A WM1 marker, located in the subterminal region of the short arm of chromosome 2B, was linked to midge resistance (abstract). 
Sm1 was mapped to a short interval (~2.5 cM) flanked proximally by WM1 and distally by the microsatellite Xgwm210. 
Among resistant cultivars, 14/15 carried WM1. However among susceptible common wheats, 33/66 also carried WM1 (abstract). Contrasting alleles of the microsatellite Xbarc35 which is also closely linked to Sm1 (abstract).

Randhawa et al., (2013)
Randhawa et al., (2013) discloses on page 465, right col., 2nd para that: 
“Sm1 is genetically linked to the leaf rust gene Lr16 (McCartney et al. 2005). ‘Unity’ (Fox et al. 2010), which incorporates Sm1, was the first CWRS cultivar and was registered in 2007. Using MAB, the Sm1 gene was incorporated into ‘Goodeve’ (DePauw et al. 2009). Since then, a number of additional cultivars expressing Sm1 resistance have been released using combinations of phenotypic and marker assisted selection; these cultivars include the following: ‘Fieldstar’, ‘Shaw’, ‘CDC Utmost’, ‘Vesper’ (CWRS), ‘Conquer’, ‘Enchant’ (CPSR), and ‘Glencross’ (CWES; www.midgetolerantwheat. ca)”.

Randhawa et al., (2013) discloses on page 465, right col., 3rd para that: 
“At least two DNA markers have been used for selection of Sm1 in Canadian wheat breeding programmes. Of these, XBarc35 has proven to be more useful than the alternative marker XWM1 because it is a codominant. Most programmes use XBarc35 for selection of Sm1, but phenotypic selection is also used in conjunction with MAB, because phenotypic selection favours the retention of antixenotic resistance, where reduced egg laying results in fewer opportunities to detect midge damage and, therefore, allows a greater number of selections. The exclusive use of markers (for Sm1) ignores these opportunities and does not differentiate any observed variation in the level of expression (allele variation or other genetic factors) that can be enhanced with additional field selection”.

Ting Chen (2013)
Ting Chen on pg 12, section 2.2.4 entitled “Midge Resistant Cultivars and Deployment of A Genetic Interspersed Refuge System”, teach: 
“‘Goodeve’, one of the first Canadian Western Red Spring (CWRS) wheat cultivars released carrying Sm1, was selected by application of the DNA marker WM1 (fragment size was 232 base pairs; forward: CAC CTG GAA TGT TGG ACT G and reverse: ACA TCA TCT GTC AAC GCA CTA) (Thomas et al. 2005). ‘Glencross’ was the first DH cultivar in the Canada Western Extra Strong (CWES) wheat class with Sm1, and was selected using molecular marker-assisted selection with the WM1 marker on haploid plants prior to chromosome doubling (DePauw et al. 2011). Currently, Sm1 has also been transferred to durum wheat (Clarke et al. 2010), but midge resistant durum wheat genotypes have not yet been commercialized due to the strict end-use quality requirements for the Canada Western Amber Durum (CWAD) wheat class”. 

Ting Chen on pg 32, section 3.5 entitled “Mapping the Sm1 Introgression in Durum Wheat” teach:
“To map the Sm1 introgression, DNA markers known to reside on chromosome 2B near Sm1 were used (Thomas et al. 2005). The majority of molecular markers assessed were microsatellite markers, which have been used extensively in wheat (Somers et al. 2004) and in several Canadian durum wheat populations (Pozniak et al. 2007; Singh et al. 2009)”.

Ting Chen on pg 61, section 4.5 entitled “QTL Mapping of Sm1 in Durum Wheat: teach
“14 markers (ESTs, SSRs and DArTs) were polymorphic in the mapping population and localized to chromosome 2B. Those markers were assembled into one linkage group and were all assigned to chromosome 2B and spanned approximately 58 cM. The total size of the Sm1 introgression was approximately 11cM (Figure 10, 11, 12 and 13). 
According to the physical location of Sm1, 31 EST markers were designed and evaluated from the sequences of 8 wheat ESTs previously localized to BIN 2BS-4. Nine of these markers produced amplicons that were polymorphic between CDC Verona and DT780 but only one was mapped in the RIL population (Figure 9). Primers (BE443737_316) designed from the sequences of BE443737 produced two polymorphic fragments (upper arrows for BE44373_316.1; lower arrows for BE443737_316.2) (Figure 9) and mapped 26 cM proximal to Sm1”. 

Sekhwal et al. (2015)
	Sekhwal et al. identifies RGA orthologs in many different plant genomes (pg 19254-19256, Table 2), but did not associate any RGA proteins as encoding the OWBM pest resistance by wheat plants.

Kassa et al. (2015)
	Kassa et al. mapped Sm1 in four populations relative to single nucleotide polymorphisms (SNPs), SSRs, Diversity Array Technology (DArT) markers, single strand conformation polymorphisms (SSCPs), and the SCAR WM1. Numerous high quality SNP assays were designed that mapped near Sm1 (abstract).
Kassa et al. teach the combination of 2BS-5244126_kwm707 and 2BS-5229175_ kwm693 appear to be the most predictive of Sm1, based on the panel of varieties analyzed in this study. Researchers will need to assess these markers in their germplasm to select the best markers for their needs (pg 1515, right col., 2nd para).

Omitted from the cited references
It is unclear whether the markers disclosed by these references above, (e.g. WM1, Xgwm210, Xbarc35, kwm707, kwm693 or other polymorphic SNPs screened by Ting Chen or Kassa et al.) meet the limitations of claims 11-12 (i.e. constitute sequences within a region between SEQ ID NO: 9/10 and SEQ ID NO: 12 on the Sm1 locus: or are comprise SEQ ID NO: 1, 2, 4, 5, 7, SEQ ID NO: 9).
However, none of these cited references expressly teach a correlation between the nucleotide sequence encoding for RGA1 protein consisting the amino acid sequence SEQ ID NO: 3; or RGA 2 protein consisting the amino acid sequence SEQ ID NO: 6 and plant resistance to OWBM pest.
Also, none of these cited references expressly teach a correlation between the nucleotide sequence consisting SEQ ID NO: 1, 2, 4, 5, 7, SEQ ID NO: 9 (a SNP containing sequence), SEQ ID NO:11 (SNP containing), SEQ ID NO:13 (SNP containing), and plant resistance to OWBM pest.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637